Citation Nr: 1125029	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-21 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a right Achilles tendon strain.

2.  Entitlement to a compensable rating for exostosis of the left olecranon (hereafter a left elbow disability).

3.  Entitlement to a compensable rating for chronic medial epicondylitis of the right elbow (hereafter a right elbow disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 1955, and from September 1955 to October 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, continued noncompensable evaluations for the disabilities at issue.

The Veteran testified at an April 2008 hearing before a Decision Review Officer (DRO) at the Cleveland RO.  A transcript of the hearing has been associated with the claims file.

In his June 2007 substantive appeal (VA Form 9) the Veteran had requested to testify at a hearing before the Board.  However, he withdrew this request in an August 2010 statement.  Thus, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(e) (2010).

At a September 2005 VA examination, the Veteran reported a decreased hand grip secondary to his service-connected bilateral elbow disabilities.  Service connection for a decreased hand grip has not yet been adjudicated by the agency of original jurisdiction (AOJ).  As such, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran's right Achilles tendon strain more nearly approximates moderate impairment.  

2.  The Veteran's disability of the left elbow has been manifested by pain and pronation of the forearm limited to 60 degrees. 

3.  The Veteran's disability of the right elbow has been manifested by pain and pronation of the forearm limited to 60 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for a right Achilles tendon strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Codes 5024, 5271 (2010). 

2.  The criteria for a 20 percent rating, but no higher, for a left elbow disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Code 5213 (2010). 

3.  The criteria for a 20 percent rating, but no higher, for a right elbow disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Code 5213 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court further held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to the initial rating decision in this matter, a June 2005 letter notified the Veteran that to support his claims for increased ratings the evidence needed to show that his disabilities had gotten worse.  The letter also notified the Veteran of his and VA's responsibilities for obtaining evidence in support of his claim.  A June 2008 letter provided the Veteran with all notice required under the VCAA, including the general criteria for evaluating disabilities, examples of the types of evidence the Veteran could submit in support of his claim, and the Veteran's and VA's respective duties for obtaining such evidence.  See id.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, the delay was not prejudicial to him as the Veteran had an opportunity to respond with additional argument and evidence before his claim was subsequently readjudicated and supplemental statements of the case (SSOC) issued in September 2008 and March 2010.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Board finds that the duty to notify has been satisfied.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file (printed through the Columbus VA medical system).  Private treatment records have also been associated with the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an appropriate VA examination was performed most recently in May 2008.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file, took the Veteran's reported medical history and examined the Veteran, to include obtaining x-ray studies, and described the Veteran's disabilities and resulting functional impairment in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of the Veteran's disabilities since he was last examined in May 2008.  See 38 C.F.R. § 3.327(a).  In this regard, VA treatment records dated after May 2008 do not show treatment for the disabilities at issue.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Procedural Due Process

As noted above, in April 2008 the Veteran testified at a hearing before a DRO at the Cleveland RO.  Under 38 C.F.R. § 3.103(c)(2) (2010), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010), the Court held that the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97. 

Here, the outstanding issues are whether the Veteran's disabilities which are the subject of this appeal have met the criteria for a higher evaluation under the relevant rating criteria.  Although the Veteran was asked questions pertaining to the relevant criteria, and testimony was elicited as to his symptoms and functional impairment, the Veteran was not told directly that his disabilities needed to meet the criteria for a higher evaluation.  See id. at 497 (holding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining that these issues were material to substantiating the claim).  However, the Board finds that the Veteran has not been prejudiced by this error.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA medical examination report, and there was no indication that the appellant had any additional information to submit.  Similarly, in this case the Veteran's claims have been fully developed, to include obtaining the Veteran's VA treatment records and providing VA medical examinations in September 2005 and May 2008 which thoroughly address all the issues raised in this appeal.  The Veteran has not identified any additional information or evidence relevant to his claims.  Thus, the outcomes of these claims have not been affected with respect to any error in explaining the outstanding issues and therefore no prejudice exists.  See id.; see also Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009) (holding that the assessment of whether prejudicial error exists is based on the specific facts of each case); Mayfield, 19 Vet. App. at 122.  

As to the duty to suggest evidence that may have been overlooked, the Veteran did not raise any new issues pertaining to his claims at the hearing.  See Bryant, 23 Vet. App. at 496-98.  There is no indication of any other outstanding evidence that may have been overlooked.  See id.  Therefore, there was no need to suggest the submission of evidence missing from the record.  See id.   

As such, the Board finds that to the extent there was any deficiency in the April 2008 DRO hearing under 38 C.F.R. § 3.103(c)(2), such error was harmless and has not prejudiced the Veteran's claims.  See id.

III. Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

A. Right Achilles Tendon Strain

In determining the appropriate rating criteria for the veteran's service-connected right Achilles strain, the Board notes at the outset that there is no diagnostic code directly on point.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  Here, the Veteran's right Achilles tendon strain has been rated by analogy under Diagnostic Codes (DC's) 5024 and 5271, which pertain to tenosynovitis and limitation of motion of the ankle, respectively.  See 38 C.F.R. § 4.71a.  The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and the demonstrated symptomatology.  See id.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board has reviewed other diagnostic codes and finds that there is no diagnostic code more appropriate for evaluating the veteran's right Achilles strain.  In this regard, as will be discussed in more detail below, the Veteran's Achilles strain has been manifested by pain and limited motion of the ankle.  Diagnostic Code 5024 provides that tenosynovitis is rated based on limited motion of the affected part, as degenerative arthritis under DC 5003, which in pertinent part assigns evaluations based on painful or limited motion.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5271 pertains to limited motion of the ankle.  See id.  Accordingly, the Board finds that there are no diagnostic codes more appropriate than DC's 5024 and 5271 for evaluating the Veteran's right Achilles strain.

Under DC 5024, tenosynovitis is rated on limitation of motion of the affected part as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id.  A 10 percent disability rating is assigned if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups but no incapacitating exacerbations.  Id.  The 20 percent and 10 percent disability ratings based on X-ray findings may not be combined with ratings based on limitation of motion.  Id., Note (1).  

In application of Diagnostic Code 5003, the Court has held that painful motion of a major joint caused by degenerative arthritis, where the arthritis is established by X-ray findings, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), see also 38 C.F.R. § 4.59.  In this regard, the Board notes that with any form of arthritis, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.

Diagnostic Code 5271 pertains to limited motion of the ankle.  Under DC 5271, a compensable rating is assigned for moderate limited motion and a 20 percent rating is assigned for marked limited motion.  See 38 C.F.R. § 4.71a.

The Board notes that words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2010).  However, the Schedule for Rating Disabilities provides some guidance by defining full range of motion of the ankle as being dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2010).

At the September 2005 VA examination, the Veteran stated that he has constant right ankle pain which was a 10 out of 10 in severity.  He also reported swelling, weakness, instability, lack of endurance and easy fatigability of the ankle.  The Veteran further reported having flare-ups of increased ankle pain on a nightly basis which he described as a 10 out of 10 in terms of severity and which lasted two to three hours.  The Veteran stated that pain was precipitated by increased activity at the end of the day and relieved somewhat by Tylenol.  The Veteran also stated that his ankle disability affected his ability to sleep due to the pain.  It was noted that the Veteran walked with a cane and used shoe inserts to help with stability of the ankle.  However, the Board here notes that at the April 2008 hearing the Veteran stated that the cane was used for disabilities of the knees.  Moreover, an October 2007 VA treatment record reflects that orthotics were prescribed for the Veteran's flat feet.  Returning to the September 2005 VA examination, the Veteran denied dislocation or recurrent subluxation of the ankle joint.  He stated that his ankle disability limited his ability to stand or walk for prolonged periods of time.  On examination, the Veteran's right ankle revealed some tenderness to palpation over the Achilles tendon as well as the lateral malleolus.  The Veteran had decreased range of motion of the ankle joint with dorsiflexion to 10 degrees, plantar flexion to 20 degrees, inversion to 15 degrees, and eversion to 15 degrees.  There was no pain reported on range of motion of the ankle joint.  There was no additional decreased range of motion of with repetitive testing of the ankle.  The ankle also did not exhibit ligamentous laxity.  It was noted that an x-ray study did not show degenerative joint disease.  The Veteran was diagnosed with a right ankle sprain.  

A September 2005 VA x-ray study performed in connection with the VA examination revealed a thickened Achilles tendon with a very large enthesophyte at the posterior calcaneal tubercle.   There were also hypertrophic changes in the medial malleolus region consistent with a previous deltoid ligament injury.  There was no appreciable joint effusion. 

An October 2007 VA treatment record reflects that the Veteran was seen for a general foot and ankle examination.  It was noted that the Veteran had "adequate" dorsiflexion and plantar flexion of the right ankle and no pain at the end of range of motion.  The Veteran did not have crepitus and there was no pain on palpation. 

Another October 2007 VA treatment record reflects that the Veteran was fitted for orthotics for flat feet.  No mention was made of the Veteran's right ankle. 

At the April 2008 hearing, the Veteran testified that he had trouble bending his foot and that sometimes he cannot wear a sock or shoe because of swelling.  

At the May 2008 VA examination, the Veteran reported severe pain in the right ankle.  He stated that he could not even wear socks due to the pain.  The Veteran stated that the pain had spread to his knee and caused swelling.  The Veteran stated that the pain was a 10 out of 10 in severity.  When asked to point to where the pain was, the Veteran indicated the anterior aspect of his ankle instead of the posterior aspect where the Achilles is located.  The Achilles did not appear to be inflamed or to have any tortuosity as seen in Achilles tendonitis.  There was no tenderness on palpation of the Achilles tendon.  Range of motion of the ankle joint was "subjectively reduced" with dorsiflexion of about 15 degrees, plantar flexion of about 30 degrees, inversion of about 30 degrees, and eversion of about 20 degrees.  On active testing, the Veteran complained of pain and therefore the examination was discontinued.  The examiner noted that an MRI of the ankle was contraindicated because the Veteran wore a pace maker.  The examiner stated that the Veteran's Achilles strain was not the cause of the Veteran's leg pain.  Rather, the Veteran had osteoarthritis of the knee and back which was attributable to the Veteran's advanced age of 76.  The examiner did find that the Veteran had increasing severity of his ankle disability. 

A May 2008 VA x-ray study performed in connection with the examination revealed a large enthesophyte at the insertion of the Achilles tendon with diffuse thickening of the tendon.  

In carefully reviewing the evidence of record, the Board finds a 10 percent rating is warranted for moderate limited motion of the ankle under DC 5271 based on the limited range of motion shown in the September 2005 and May 2008 VA examinations.  Specifically, the May 2008 VA examination report shows that the Veteran's dorsiflexion was reduced by about 25 percent and plantar flexion was reduced by about 35 percent when compared with the normal ranges of motion depicted in Plate II.  These findings are reflective of mild to moderate limitation of motion.  The September 2005 VA examination shows that the Veteran's dorsiflexion and plantar flexion were reduced by about 50 percent when compared with normal range of motion of the ankle as depicted in Plate II.  The September 2005 VA examination report noted that the Veteran did not have pain during range of motion testing.  These findings are reflective of moderate limitation of motion.  
The October 2007 VA treatment record reflects that the Veteran's range of motion of the ankle was found to be adequate and that there was no pain or crepitus during the examination.  The examiner stated in the May 2008 VA examination report that the Veteran's right ankle disability had increased somewhat in severity but the cause of the Veteran's pain was due to factors other than the service connected right ankle disability.  The VA treatment records do not reflect treatment or complaints of right ankle or Achilles tendon pain despite showing treatment for other conditions.  Given the examination findings and the Veteran's complaints including flare-ups of pain in light of the principles set forth in DeLuca, the Board finds that the Veteran's ankle impairment more nearly approximates moderate impairment than slight impairment during its worst times.  Of course, in so finding, the ankle disability does not more nearly approximate marked impairment than moderate impairment.  Accordingly, a rating of 10 percent for moderate limited motion under DC 5271, but no higher, is warranted.  

The Board considered the Veteran's competent and credible lay belief that his symptoms are "severe" which is suggestive of impairment associated with a higher disability rating.  This competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of ankle impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the degree of impairment.  

For the reasons discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 10 percent at any point since his claim for an increased evaluation.  Thus, staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10.  

The Board has also considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2010).  The Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has not stated and the record does not show that the Veteran is unemployable due to his right Achilles strain alone.  Thus, the Board will not consider the issue of entitlement to TDIU.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected right Achilles heel strain is contemplated and reasonably described by the rating criteria, which compensates for pain and limited motion.  See id.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's right Achilles strain presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 115, 118.  Therefore referral for extraschedular consideration is not warranted.  See id.

B. Disabilities of the Bilateral Elbows 

The Veteran's left elbow disability has been rated by analogy under 38 C.F.R. § 471a, DC 5299-5009, which pertains to arthritis other than degenerative arthritis.  The Veteran's right elbow disability has been rated by analogy under 38 C.F.R. § 4,71a, DC 5299-5206 for limitation of motion of the forearm.  The Board notes that there are no diagnostic codes which specifically address exostosis or epicondylitis.  For the reasons discussed below, while the Board finds that DC's 5009 and 5206 are relevant and appropriate in that they are essentially predicated on limited range of motion of the arm, the Board finds that DC 5213, which pertains to loss of supination and pronation, affords the highest ratings for the Veteran's bilateral elbow disabilities.  See 38 C.F.R. § 4.71a; see also Butts, 5 Vet. App. at 538; Pernorio, 2 Vet. App. at 629.  

Diagnostic Code 5009 provides that arthritis other than degenerative arthritis is to be rated as rheumatoid arthritis.  See 38 C.F.R. § 4.71a.  Under DC 5002, residuals of rheumatoid arthritis are rated based on limitation of motion of the affected part under the appropriate diagnostic code, with a minimum of 10 percent for each major joint or group of minor joints affected by limitation of motion when the limitation of motion is not compensable under the relevant diagnostic code.  See id.  

Under DC 5206, limitation of flexion of the forearm to 45 degrees is assigned a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity.  Limitation of flexion to 55 degrees is assigned a 50 percent rating for the major extremity and a 30 percent rating for the minor extremity.  Limitation of flexion to 70 degrees is assigned a rating of 30 percent for the major extremity and 20 percent for the minor extremity.  Limitation of flexion to 90 degrees is assigned a 20 percent rating for both arms.  Limitation of flexion to 100 degrees is assigned a 10 percent rating for both arms.  Limitation of motion to 110 degrees is assigned a noncompensable rating for both arms.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5207 pertains to limitation of extension of the forearm.  See 38 C.F.R. § 4.71a.  Under DC 5207, a 10 percent rating is assigned when extension of the major or minor elbow is limited to 45 or 60 degrees; a 20 percent rating is warranted for extension of the major forearm limited to 75 degrees or of the minor forearm limited to 75 degrees or 90 degrees; a 30 percent rating is warranted for extension of the major forearm limited to 90 degrees or minor forearm limited to 100 degrees; and a 40 percent rating is warranted for extension of the major forearm limited to 100 degrees or minor forearm limited to 110 degrees.  A 50 percent rating is warranted for extension of the major forearm limited to 110 degrees.  Id.

With respect to other relevant diagnostic codes pertaining to range of motion of the arm, DC 5213 applies to impairment of supination and pronation.  See id.  Under DC 5213, loss of pronation beyond the middle of the arc is assigned a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Loss of pronation beyond the last quarter of the arc, where the hand does not approach full pronation, is assigned a 20 percent evaluation for both extremities.  Limitation of supination of 30 percent or less is assigned a 10 percent rating for both arms. 

Plate I in 38 C.F.R. § 4.71a shows that normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion.  Normal pronation of the forearm is to 80 degrees of pronation and 85 degrees of supination.  

At the September 2005 VA examination, the Veteran reported daily intermittent pain of the bilateral elbows.  He stated that the pain lasted one to two hours and was an 8 out of 10 in severity.  He also reported swelling, stiffness, weakness, fatigability, and lack of endurance of the elbows.  Flare-ups of elbow pain were precipitated by increased activity, including repetitive movement and bending of the elbows.  The pain at those times was a 10 out of 10 in severity.  The Veteran denied a history of surgery of the elbows and denied recurrent subluxation or dislocation of the elbow joints.  The Veteran stated that his elbow condition affected his ability to do any lifting or pushing of objects more than ten pounds.  He also reported having a weak hand grip secondary to his elbow condition.  Examination of the elbows revealed no erythema or edema.  There was some tenderness to palpation over the bilateral epicondyles.  The Veteran had decreased range of motion of the elbow joints with flexion to 120 degrees, extension to 0 degrees, supination to 60 degrees, and pronation to 60 degrees.  The Veteran reported pain upon the extremes of range of motion tested.  There was no additional decreased range of motion with repetitive testing of the elbows.  An x-ray study of the right elbow showed a large enthesophyte at the triceps tendon insertion on the olecranon process, as well as medial and lateral epicondylitis.  An x-ray study of the left elbow showed a large triceps tendon enthesophyte on the olecranon process and mild medial epicondylitis.   The examiner diagnosed the Veteran with bilateral elbow epicondylitis without evidence of degenerative joint disease on x-ray.  

At the May 2008 VA examination, the Veteran stated that he had received a cortisone shot about three years earlier due to pain radiating from the elbow to the shoulder.  He stated that the cortisone shot alleviated some of the pain.  The Veteran reported weakness and inability to lift objects over five pounds due to his elbow disabilities.  He stated that the pain in his elbows interfered with his sleep at night.  A physical examination showed a prominence of the olecranon bone and decreasing range of motion bilaterally.  The right elbow had flexion to 120 degrees, extension to 0 degrees, supination to 60 degrees, and pronation to 80 degrees on both active and passive testing.  The left elbow had flexion to 120 degrees, extension to 0 degrees, and supination and pronation to 60 degrees on both active and passive testing.  There was no additional limitation of motion on repeated testing due to pain, incoordination, or lack of endurance.   There was no tenderness to palpation of the elbow joint.  X-rays of the elbow joints showed bilateral olecranon enthesopathy as well as chronic epicondylitis.  The Veteran also had slight fullness over the right olecranon possibly representing bursitis.  The examiner noted that there was evidence of increased severity of the Veteran's bilateral elbow disabilities. 

In carefully reviewing the evidence of record, the Board finds that 20 percent evaluations are warranted for the left and right elbow disabilities based on limitation of pronation of the bilateral elbows under DC 5213.  See 38 C.F.R. § 4.71a.  In this regard, the September 2005 VA examination reflects that the Veteran had pronation of both elbows limited to 60 degrees.  The May 2008 VA examination reflects that the Veteran had pronation of the right elbow to 60 degrees and pronation of the left elbow to 80 degrees.  Loss of pronation beyond the last quarter of the arc is assigned a 20 percent evaluation under DC 5213.  The last quarter of the arc begins at 60 degrees based on Plate I, which shows that normal pronation is from 0 to 80 degree.  Thus, a 20 percent rating is warranted for both elbows under DC 5213.  See id.  Although the Veteran had pronation of the left elbow to 80 degrees at the May 2008 VA examination, reasonable doubt is resolved in the Veteran's favor.  See 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.  In this regard, the Veteran had pronation to only 60 degrees at the September 2005 VA examination and there is no indication that his left elbow disability has improved since that time.  Indeed, the May 2008 VA examination report reflects that the Veteran's disabilities had increased in severity.  Moreover, the Veteran reported at the September 2005 VA examination that his elbow pain was intermittent, thus suggesting that range of motion of the elbow might fluctuate to some extent.  Thus, giving the Veteran the benefit of the doubt, the Board finds that a 20 percent evaluation is warranted for both elbows under DC 5213 based on loss of pronation beyond the last quarter of the arc.  See 38 C.F.R. § 4.71a.  As the Veteran has not been shown to have loss of pronation beyond the middle of the arc, a rating in excess of 20 percent under DC 5213 is not warranted.  As for supination, not only was it not to 30 percent or less, separate ratings within a diagnostic code are generally prohibited.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010) (holding that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise).  

The Board finds that a separate rating is not warranted under any other diagnostic code.  The Veteran's flexion of both forearms while limited still exceeded 100 degrees throughout the pendency of this appeal.  Moreover, a grant of 10 percent for noncompensable limitation of motion of a "major joint" is not for application as that would involve overlapping symptomatology used as a basis for the award of a 20 percent rating under Diagnostic Code 5213.  See 38 C.F.R. § 4.45 (2010) (noting that for the purpose of rating disability from arthritis, the elbow is considered a major joint).  Thus, a compensable rating is not warranted under DC 5206.  See 38 C.F.R. § 4.71a.  Moreover, the Veteran was shown to have normal extension of the forearms in both VA examinations.  Thus, a rating is not warranted under DC 5207.  As a compensable rating is assigned for loss of pronation for both elbows, a separate rating under DC 5002 is not warranted, as such is only assigned when limitation of motion is not compensable under the appropriate diagnostic code.  See id.  

While the Veteran has reported pain, instability, and lack of endurance, neither the September 2005 VA examination nor the May 2008 VA examination showed instability, lack of endurance, incoordination, or further limitation of motion on repeat testing.  The Board has assigned a high disability rating for the disabilities. The Board finds that the Veteran's bilateral elbow pain, including flare-ups of pain, is a concomitant of his limited range of motion compensated under DC 5213 and does not impose additional disability beyond that reflected in range of motion measurements.  Therefore, an even higher rating than already assigned herein is not warranted in light of the principles set forth in DeLuca, 8 Vet. App. at 206-07.  

There is no evidence of other symptoms of the Veteran's elbow disabilities to warrant a separate or higher evaluation under any other diagnostic code.  In this regard, the Veteran does not have ankylosis of the elbows (DC 5205); impairment of the Flail joint or joint fracture (DC 5209); nonunion of the radius and ulna (DC 5210); impairment of the ulna (DC 5211); or impairment of the radius with nonunion in the lower half (DC 5212).  Thus, the Board finds that a rating in excess of 20 percent is not warranted for either elbow disability under any other diagnostic code. 

For the reasons discussed above, the evidence of record does not show that the Veteran's bilateral elbow disabilities have met the criteria for a rating in excess of 20 percent at any point during the pendency of these claims.  Thus, staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10. 

The Veteran has not alleged and the evidence of record does not otherwise suggest that the Veteran is unemployable due to his bilateral elbow disabilities.  Thus, consideration of entitlement to TDIU under Rice is not warranted.  See Rice, 22 Vet. App. at 453.  

The Board finds that extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  As shown in the above discussion, the rating criteria adequately describe the Veteran's symptomatology associated with his elbow disabilities, to include pain and limitation of motion.  Accordingly, the Board finds that there is no evidence indicating that either elbow disability presents such an exceptional or unusual disability picture as to render impractical the application of the schedular criteria.  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, referral for extraschedular consideration is not warranted.  See id.; see also Thun, 22 Vet. App. at 115. 

      (CONTINUED ON NEXT PAGE)












ORDER

Entitlement to a 10 percent rating for residuals of a right Achilles tendon strain is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to a 20 percent rating for exostosis of the left olecranon is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to a 20 percent rating for chronic medial epicondylitis of the right elbow is granted, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


